DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 56 – 67, and the species

    PNG
    media_image1.png
    75
    319
    media_image1.png
    Greyscale
In the reply filed on November 12, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 50 – 55 and 68 – 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 12, 2021.
Claims 56 – 67 are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 56 – 58 and 63 – 67 are rejected under 35 U.S.C. 103 as being unpatentable over Dunkin et al. (J. Chem. Soc., Perkin Trans. 2, 1996) in view of Hwang et al. (Langmuir , 2016).
The rejected claims cover, inter alia, a  method of solubilizing a compound comprising the steps of: a) mixing the compound with a photo-cleavable surfactant in a solution until the compound is dissolved in the solution, wherein the photo-cleavable surfactant comprises: i) a hydrophilic head, ii) a hydrophobic tail, and iii) a photo-cleavable moiety covalently linking the hydrophilic head and hydrophobic tail; and b) exposing the solution containing the photo-cleavable surfactant and dissolved compound to electromagnetic radiation, thereby decomposing the photo-cleavable moiety.
Dependent claims 57 – 58 further limit the electromagnetic radiation.  Dependent claims 63 and 64 further limit the solution.  Dependent claims 65 – 67 further limit the surfactant.
However, Dunkin discloses a method of solubilizing a compound (pp. 1837, abstract: 4-alkylphenylazosulfonates were able to solubilize an oil-soluble dye in water) comprising  the steps  of: a) mixing the compound  with a photo-cleavable surfactant  in a solution until the compound is dissolved in  the solution  (pg. 1840, left col, para 1; pp. 1837, abstract:  4-alkylphenylazosulfonates were  able to  solubilize an oil-soluble dye in water), wherein the photo-cleavable surfactant (pp. 1838, right col, para 1: Scheme 2: compound 5) comprises: i) a hydrophilic head (pg. 1838, right col, para 1: Scheme 2: compound 5: sulfonate moiety), ii) a hydrophobic tail (pg. 1838, right col, para 1: Scheme 2: compound 5: alkyl moiety), and iii) a photo-cleavable moiety covalently linking the hydrophilic head and hydrophobic tail (pp. 1838, right col, para 1: Scheme 2: compound 5: diazo moiety); and b) exposing the solution containing the photo-cleavable surfactant 
Additionally, Dunkin discloses the azosulfonates 5 – 8 below on page 1838
	
    PNG
    media_image2.png
    136
    181
    media_image2.png
    Greyscale
. Furthermore, Dunkin discloses the method of claim 14 (pp. 1837, abstract), wherein the photo-cleavable surfactant is sodium 4- 
The difference between Dunkin and the instantly claimed invention is as follows: Dunkin does not disclose the method wherein the below O-nitroveratryl (ONV) azosulfonate (photo-cleavable surfactant) was used:
	
    PNG
    media_image3.png
    168
    277
    media_image3.png
    Greyscale
.
However, with regard to the above ONV, 
	
    PNG
    media_image4.png
    236
    267
    media_image4.png
    Greyscale
, in the abstract).  Further, Hwang discloses similar photo-cleavable surfactants (pg. 3963, abstract), wherein the photo-cleavable surfactant has the formula listed wherein n is 8 (pg. 3967, Figure 6A: compound listed). Furthermore, page 3967, left column paragraph 1 references [M + Na]+.  (Supporting Fig S120).  
Because Dunkin and Hwang teach photo-cleavable surfactants containing a hydrophilic head with a sulfonate, a hydrophobic tail with an alky chain and an O-nitroveratryl photolabile linker,. It would have been obvious to one of ordinary skill in the 
Therefore, the rejected claims would have been obvious because a simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (U.S. 2007).
Allowable Subject Matter
Claims 59 – 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Further, none of the prior art of record teaches or suggest a method of claim 56 wherein the photo-cleavable surfactant has the formula

    PNG
    media_image5.png
    125
    398
    media_image5.png
    Greyscale
.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches or suggest a motivation for the method of solubilizing a compound comprising a digested or undigested protein or polypeptide comprising the steps of: a) mixing the compound with a photo-cleavable surfactant in a solution until the compound is dissolved in the solution, wherein the photo-cleavable surfactant comprises: i) a hydrophilic head, ii) a hydrophobic tail, and iii) a photo-,

    PNG
    media_image6.png
    399
    545
    media_image6.png
    Greyscale
wherein n is an integer selected from 2 to 30; and b) exposing the solution containing the photo-cleavable surfactant and dissolved compound to electromagnetic radiation, thereby decomposing the photo-cleavable moiety.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 9,816,054 (Saveliev et al.); U.s.6,537,432 (Schneider et al.); U.S. 2018/0299463 (Piehowski et al.); Bogen et al. (Photochemical & Photobiological Sciences, 2012, 11, 497 – 499); Chang et al. (Journal of Proteome Research, no. 14, 1587 – 1599).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622